—In an action, inter alia, to foreclose a mechanic’s lien, Otis Elevator Company appeals from an order of the *320Supreme Court, Nassau County (Murphy, J.), dated August 20, 1996, which denied its motion to compel disclosure.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion by denying the motion of Otis Elevator Company (hereinafter the appellant) to compel the County of Nassau to disclose a certain report. That report was prepared in connection with a mediation agreement, entered into as part of certain ongoing settlement negotiations between some of the parties to the numerous actions in this complex multiparty litigation. As part of their attempt to settle this matter, the parties to the mediation agreed that the report and other similar reports, prepared expressly for the mediation, were to be kept confidential. It was therefore properly held to be protected from disclosure (see, Randall Elec. v State of New York, 150 AD2d 875; Crow-Crimmins-Wolff & Munier v County of Westchester, 126 AD2d 696).
In light of this determination we need not reach the appellant’s remaining contentions. Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.